                            UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA

Jerry C. Collier, as Executor of the Estate of        )
Bettie C. Collier, et al.,                            )       No. 2:14-CV-00056-BR
                                                      )
       Plaintiffs,                                    )
                                                      )
v.                                                    )
                                                      )
Murphy-Brown, LLC d/b/a Smithfield                    )
Hog Production Division,                              )
                                                      )
      Defendant.                                      )
John Dee Faison, et al.,                              )       No. 7:14-CV-00229-BR
                                                      )
       Plaintiffs,                                    )
                                                      )
v.                                                    )
                                                      )
Murphy-Brown, LLC d/b/a Smithfield                    )
Hog Production Division,                              )
                                                      )
       Defendant.                                     )
Geraldine and Gorden Humphrey,                        )       No. 7:14-CV-00234-BR
                                                      )
       Plaintiffs,                                    )
                                                      )
v.                                                    )
                                                      )
Murphy-Brown, LLC d/b/a Smithfield                    )
Hog Production Division,                              )
                                                      )
       Defendant.                                     )

                                                 ORDER

       This matter is before the court on plaintiffs’ motion to allow the filing of their fourth

amended complaint out of time. Defendant does not oppose plaintiffs’ request. The motion is

ALLOWED. Within 5 days, plaintiffs shall file their fourth amended complaint, dated, and

in the form as attached to their brief in support. Defendant shall file any motion or pleading

in response within 30 days from the date of the filing of the fourth amended complaint.
Plaintiffs are warned that failure to comply with court-ordered deadlines in the future may

result in the imposition of sanctions.

              This 15 February 2019.




                                                 

 

                                                        __________________________________ 
                                                                     W. Earl Britt
                                                                     Senior U.S. District Judge




                                                                  2 
 
